DENNIS P. BLOCK & ASSOCIATES

5437 Laurel Canvon Boulevard

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

DENIED AS MOOT; CASE WAS
REMANDED ON 01/06/2020.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA — WESTERN DIVISION

Sara Sainz, Case No.: 2:20-cv-00072-MWE-JC
Plaintiff; [PROPOSED] ORDER
V. Courtroom: SA
Judge: Hon. Michael W. Fitzgerald

Eric White, and Does | to

10,

Defendants.

 

 

 

Upon reading the attached application of Plaintiff, and it appearing to
the Court that good cause exists for the granting thereof,
This matter came before the court on

(date).

 

After having considered the application of the Plaintiff, and it
appearing to the satisfaction of this court that good cause appears therefore:
0 IT IS ORDERED that the application be, and it hereby is,

GRANTED, and that Plaintiff's Ex Parte Application to remand is

ORDER
DENNIS P. BLOCK & ASSOCIATES

5437 Laurel Canvon Boulevard

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

GRANTED); and that this case be remanded back to the Los Angeles
County Superior Court, Stanley Mosk Courthouse from whence it came.

IT IS FURTHER ORDERED:

 

 

Dated: January 8, 2020 DENIED AS MOOT: CASE WAS

REMANDED ON 01/06/2020.

 

MICHAEL W. FIT RAL
United States District Judge
